Case 17-13993        Doc 58     Filed 03/25/19     Entered 03/25/19 16:35:31          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 13993
         Linda Bell Bentley

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/03/2017.

         2) The plan was confirmed on 09/14/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/22/2018, 12/13/2018.

         5) The case was Dismissed on 12/20/2018.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-13993             Doc 58         Filed 03/25/19    Entered 03/25/19 16:35:31                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $24,700.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                          $24,700.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $1,110.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $1,048.26
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $2,158.26

 Attorney fees paid and disclosed by debtor:                        $2,890.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 American Collection Co.                 Unsecured          57.00           NA              NA            0.00        0.00
 Armor Systems Co.                       Unsecured         129.00           NA              NA            0.00        0.00
 AT&T                                    Unsecured         821.00           NA              NA            0.00        0.00
 ATG Credit LLC                          Unsecured          42.00           NA              NA            0.00        0.00
 Busy Bee Board Up & Emergency           Secured           850.00          0.00          850.00        202.33       32.59
 Capital One Auto Finance                Secured       21,000.00     21,095.65        21,095.65           0.00        0.00
 City of Chicago Department of Revenue   Unsecured      5,986.41       6,438.31        6,438.31           0.00        0.00
 Cmre. 877-572-7555                      Unsecured      1,241.00            NA              NA            0.00        0.00
 Comcast                                 Unsecured         975.00           NA              NA            0.00        0.00
 COMENITY BANK/Carsons                   Unsecured          78.00           NA              NA            0.00        0.00
 COMENITY BANK/Lnbryant                  Unsecured           0.00           NA              NA            0.00        0.00
 Commonwealth Edison Company             Unsecured      1,831.00       2,020.13        2,020.13           0.00        0.00
 Cook County Treasurer                   Secured             0.00           NA              NA            0.00        0.00
 Illinois Dept of Revenue 0414           Priority       6,827.71       3,860.52        3,860.52      1,766.27         0.00
 Illinois Dept of Revenue 0414           Unsecured      2,700.00       3,435.63        3,435.63           0.00        0.00
 Internal Revenue Service                Unsecured     15,219.84       3,016.46        3,016.46           0.00        0.00
 Internal Revenue Service                Priority      10,082.48       8,478.32        8,478.32      3,552.35         0.00
 Internal Revenue Service                Secured       14,225.54       5,278.00        5,278.00      1,151.26      205.31
 Internal Revenue Service                Unsecured            NA     24,210.83        24,210.83           0.00        0.00
 LANE BRYANT RETAIL/SOA                  Unsecured          94.00           NA              NA            0.00        0.00
 M3 Financial Services                   Unsecured          14.00           NA              NA            0.00        0.00
 Merchants Credit Guide Co.              Unsecured         130.00           NA              NA            0.00        0.00
 MRSI                                    Unsecured         291.00           NA              NA            0.00        0.00
 Nationwide Credit & Collection          Unsecured         226.00           NA              NA            0.00        0.00
 PennyMac Loan Services LLC              Secured        3,388.89       3,388.89        3,388.89           0.00        0.00
 PennyMac Loan Services LLC              Secured       39,207.00     39,721.75        39,721.75           0.00        0.00
 Peoples Energy Corp                     Unsecured      1,900.00       1,646.67        1,646.67           0.00        0.00
 Peoples Gas                             Unsecured      2,500.00            NA              NA            0.00        0.00
 Second City Construction Co             Secured        1,901.70       2,449.60        2,449.60        478.34       97.11
 Silverleaf Resorts Inc                  Secured        3,940.00            NA              NA            0.00        0.00
 SN Servicing Corporation                Secured       52,509.48     52,509.48        52,509.48     11,268.59    3,787.59



UST Form 101-13-FR-S (9/1/2009)
Case 17-13993               Doc 58   Filed 03/25/19    Entered 03/25/19 16:35:31               Desc        Page 3
                                                      of 4



 Scheduled Creditors:
 Creditor                                          Claim         Claim         Claim        Principal       Int.
 Name                                   Class    Scheduled      Asserted      Allowed         Paid          Paid
 SN Servicing Corporation            Unsecured            NA       3,306.20      3,306.20           0.00        0.00
 Sprint                              Unsecured      1,467.00            NA            NA            0.00        0.00
 T-Mobile                            Unsecured         873.00           NA            NA            0.00        0.00
 US Cellular                         Unsecured         232.00           NA            NA            0.00        0.00
 Value Auto Mart                     Unsecured      6,196.00            NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                  Claim           Principal                Interest
                                                                Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $39,721.75              $0.00                  $0.00
       Mortgage Arrearage                                    $3,388.89              $0.00                  $0.00
       Debt Secured by Vehicle                              $21,095.65              $0.00                  $0.00
       All Other Secured                                    $61,087.08         $13,100.52              $4,122.60
 TOTAL SECURED:                                            $125,293.37         $13,100.52              $4,122.60

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00               $0.00                  $0.00
        Domestic Support Ongoing                                 $0.00               $0.00                  $0.00
        All Other Priority                                  $12,338.84           $5,318.62                  $0.00
 TOTAL PRIORITY:                                            $12,338.84           $5,318.62                  $0.00

 GENERAL UNSECURED PAYMENTS:                                $44,074.23                 $0.00                $0.00


 Disbursements:

           Expenses of Administration                             $2,158.26
           Disbursements to Creditors                            $22,541.74

 TOTAL DISBURSEMENTS :                                                                            $24,700.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-13993        Doc 58      Filed 03/25/19     Entered 03/25/19 16:35:31            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
